783 N.W.2d 119 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dedrick Lavonz McCAULEY, Defendant-Appellee.
Docket No. 140422. COA No. 281197.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal the January 19, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether a defendant can raise a challenge to the effective assistance of his attorney during the plea bargaining process where the defendant rejected the plea offer and subsequently received a fair trial, and, if so, what remedies should be available to the defendant. The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.
*120 The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.